Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 1 of 10 PageID: 1452




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 DVL, INC. AND DVL KEARNY                          :
 HOLDINGS, LLC                                     :
             Plaintiffs/Counterclaim               :
             Defendants                            :
       v.                                          :   Civil Action No. 2:17-cv-04261 (KM) JBC)
                                                   :
 CONGOLEUM CORPORATION,                            :
          Defendant/Counterclaim                   :
          Plaintiff/Third-Party Plaintiff,         :   PLAINTIFFS’ RESPONSE TO
                                                   :   COUNTERCLAIM OF DEFENDANT
        v.                                         :   CONGOLEUM CORPORATION
                                                   :
 BATH IRON WORKS CORPORATION,                      :
           Third-Party Defendant.                  :



       Plaintiffs, DVL, Inc. (“DVLI”) and DVL Kearny Holdings, LLC (“DVLK”) (together

“Plaintiffs” or “DVL”), by and through their attorneys, Zarwin Baum DeVito Kaplan Schaer &

Toddy P.C., hereby respond to the Counterclaim of defendant, Congoleum Corporation

(“Congoleum”), asserted in Congoleum’s Answer to Plaintiffs’ Amended Complaint, and state

as follows:

                                        JURISDICTION

        1.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                            PARTIES

        2.     Plaintiffs are without knowledge or information sufficient to admit or deny the

 allegations of this Paragraph , and therefore deny same.

        3.      Admitted.
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 2 of 10 PageID: 1453



                                       INTRODUCTION

        4.      Admitted.

        5.      The allegations contained in Paragraph 1 constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

        6.      Denied.

        7.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                 FACTUAL BACKGROUND

        8.      Admitted.

        9.      Plaintiffs are without knowledge or information sufficient to admit or deny

the allegations of this Paragraph , and therefore deny same.

        10.     Denied.

        11.     Denied.

        12.     Denied.

        13.     Denied.

        14.      Denied.

        15.     Denied.
        16.     Denied.

        17.     Denied.

        18.     Denied.

        19.     Denied.

        20.     Denied.




                                                2
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 3 of 10 PageID: 1454



        21.         The allegations contained in this Paragraph constitute legal conclusions

to which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                               COUNT I

              DECLARATORY JUDGMENT PURSUANT TO CERCLA § 113(g)(2)

        22.    Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.
        23.    The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        24.    The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.

                                               COUNT II

                         CONTRIBUTION PURSUANT TO CERCLA § 113

         25.   Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated at

 length herein.


         26.        The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         27.        The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.


                                                    3
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 4 of 10 PageID: 1455



         28.        The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         29.        Denied.

         30.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         31.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         32.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         33.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.

                                               COUNT III

                          CONTRIBUTION PURSUANT TO THE
                     NEW JERSEY SPILL COMPENSATION & CONTROL
                                        ACT

        34.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.

        35.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.



                                                     4
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 5 of 10 PageID: 1456



        36.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        37.      Denied.

        38.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        39.      The allegations contained in this Paragraph constitute legal conclusions to which

no response is required, and Plaintiffs therefore neither admit nor deny same. To the extent the

allegations are factual in nature, they are denied.

        40.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        41.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        42.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.




                                                      5
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 6 of 10 PageID: 1457



                                               COUNT IV

                                           CONTRIBUTION

        43.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.

        44.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.


                                     AFFIRMATIVE DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE

                                       (Failure to State a Claim)

         Congoleum’s Counterclaim fails to state claims upon which relief may be granted and

 therefore should be dismissed.

                                SECOND AFFIRMATIVE DEFENSE

                                        (Compliance with Law)

         Plaintiffs complied with all applicable rules and regulations.

                                 THIRD AFFIRMATIVE DEFENSE

                                         (Frivolous Litigation)

         Congoleum’s Counterclaim is frivolous and is filed merely to harass Plaintiffs and

 seek financial gain from a “deep pockets” party.



                                                     6
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 7 of 10 PageID: 1458



                           FOURTH AFFIRMATIVE DEFENSE

                               (Improperly Named Defendant)

        Plaintiffs are not proper defendants in any action alleging violation of the laws

 referenced in the Counterclaim and, therefore, the Counterclaim in this action must be

 dismissed.

                             FIFTH AFFIRMATIVE DEFENSE

                                        (Unclean Hands)

        Congoleum’s claims for relief are barred by the Doctrine of Unclean Hands.

                             SIXTH AFFIRMATIVE DEFENSE

                                (Failure to Mitigate Damages)

        Congoleum’s claims are barred by reason of its failure to reasonably mitigate its

   damages.
                            SEVENTH AFFIRMATIVE DEFENSE

                                   (Assumption of the Risk)

        Congoleum assumed the risks inherent in the activities engaged in by Congoleum and,

 therefore, the Counterclaim in this action must be dismissed.

                            EIGHTH AFFIRMATIVE DEFENSE

                                     (Comparative Fault)

        All rights which Congoleum herein may have had with respect to the subject matter of

 this litigation were waived by its own acts and wrongful conduct.




                                                7
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 8 of 10 PageID: 1459



                             NINTH AFFIRMATIVE DEFENSE

                                    (Malicious Prosecution)

        Congoleum has intentionally, willfully and maliciously instituted the within action for

 purposes of coercing and compelling some settlement to which Congoleum is not entitled to

 and, therefore, the Counterclaim in this action should be dismissed.

                             TENTH AFFIRMATIVE DEFENSE

                                    (Statute of Limitations)

        Congoleum’s claims are barred by applicable statutes of limitations, statutes of repose,

 or other applicable limitations.

                          ELEVENTH AFFIRMATIVE DEFENSE

                                            (Laches)

        Congoleum’s claims are barred by the doctrine of laches.


                            TWELFTH AFFIRMATIVE DEFENSE

                                          (Bad Faith)

        Congoleum’s claims have been instituted in bad faith and solely for the purpose of

 seeking an unfair and unsubstantiated settlement.

                         THIRTEENTH AFFIRMATIVE DEFENSE

                                           (Estoppel)

        Congoleum should be estopped from bringing the above-captioned matter due to

 Congoleum’s own prior wrongful, negligent and inappropriate acts and conduct with regard to

 the subject matter and, therefore, the Counterclaim in this action should be dismissed.




                                                8
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 9 of 10 PageID: 1460



                          FOURTEENTH AFFIRMATIVE DEFENSE

                                         (Other Defenses)

        Plaintiffs reserve the right to interpose such other separate defenses as continuing

 investigation discovery may indicate.

                                             Respectfully submitted,

                                             ZARWIN BAUM DeVITO KAPLAN
                                             SCHAER & TODDY P.C.

                                     By:     /s/ Eitan D. Blanc_______________
                                             Anthony R. Twardowski, Esquire
                                             Eitan D. Blanc, Esquire
                                             Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                             1818 Market Street, 13th Floor
                                             Philadelphia, PA 19103
                                             Phone: (215) 569-2800
                                             Fax: (215) 569-1606
                                             Attorneys for Plaintiffs, DVL, Inc. and DVL
                                             Kearny Holdings, LLC

Dated: October 29, 2018




                                                9
Case 2:17-cv-04261-KM-JBC Document 72 Filed 10/29/18 Page 10 of 10 PageID: 1461




                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

  DVL, INC. AND DVL KEARNY                                :
  HOLDINGS, LLC                                           :     Civil Action No. 2:17-cv-04261 (KM) JBC)
              Plaintiffs/Counterclaim Defendants          :
         v.                                               :
  CONGOLEUM CORPORATION,                                  :
              Defendant/Counterclaim                      :     CERTIFICATE OF SERVICE
              Plaintiff/Third-Party Plaintiff,            :
         v.                                               :
  BATH IRON WORKS CORPORATION,                            :
              Third-Party Defendant.                      :


         I, Eitan D. Blanc, Esquire, do hereby certify that on the date set forth below, I did cause to be

 served upon counsel listed below, a true and correct copy of Plaintiffs’ Response to Counterclaim of

 Defendant Congoleum Corporation by ECF and electronic mail, as follows:

  Camille V. Otero, Esquire                              George C. Jones, Esquire
  Kevin W. Weber, Esquire                                Thomas R. Curtain, Esquire
  David J. Miller, Esquire                               McElroy, Deutsch, Mulvaney & Carpenter, LLP
  Gibbons P.C.                                           1300 Mt. Kemble Avenue
  One Gateway Center                                     P.O. Box 2017
  Newark, NJ 07102                                       Morristown, New Jersey 07962
  Attorneys for Congoleum Corporation                         and
                                                         Wade Thompson, Esquire
                                                         Sarah Futernick, Esquire
                                                         Catherine Steege, Esquire
                                                         John VanDeventer, Esquire
                                                         Michael Doornweerd, Esquire
                                                         Jenner & Block, LLP
                                                         353 N. Clark Street
                                                         Chicago, IL 60654
                                                         Attorneys for Bath Iron Works Corporation


                                                   ZARWIN, BAUM, DeVITO, KAPLAN,
                                                   SCHAER & TODDY, P.C.

                                                   BY:        /s/ Eitan D. Blanc
                                                              EITAN D. BLANC, ESQUIRE
                                                              Attorney I.D. No. 023462007
                                                              1818 Market Street, 13th Floor
                                                              Philadelphia, PA 19103
                                                              215-569-2800 – Phone
                                                              215-569-1606 – Fax
                                                              Attorney for Plaintiffs
 Dated: October 29, 2018                                      DVL, Inc. and DVL Kearny Holdings, LLC
